Title: From George Washington to Thomas Sim Lee, 1 September 1780
From: Washington, George
To: Lee, Thomas Sim


                        
                            Sir
                            Hd Qrs 1st Septr 1780.
                        
                        I beg leave to inform Your Excellency that the Commission of Colo. Price of your line, has been transmitted
                            to me in a Letter dated at Frederick Town the 31st of April last, informing of his determination to resign. The Letter was
                            a most unreasonable time on its way and by some means was not signed, but from the subject of it, and the circumstance of
                            its inclosing his Commission, without doubt it came from him. Your Excellency, if You think proper will communicate His
                            resignation to the Board of War, with your Certificate directing the promotions of the Officer who is to succeed in
                            consequence, and such other promotions as the event must involve. The Officers promoted will be entitled to rank from the
                            31st of April.
                        I also beg leave to inform Your Excellency, that I have within a few days past received a Letter from your
                            Major John Stewart of the Maryland line dated at Baltimore the 12th Ulto in which he mentions "that the command of the
                            Additional Regiment raising by the State, has been given to a Mr Jones, who was a Young Captain in the third Regiment and
                            who resigned last Winter and suggesting that he had left the Officers of the line in a state of great dissatisfaction and
                            that he anticipated the most fatal consequences from the appointment whenever they should be informed of it." From the
                            experience I have had in cases which were similar, I cannot but add that I am much afraid the event will be attended with
                            great uneasiness and indeed disagreeable convulsions. The making this communication is a matter of delicacy with me, but I
                            confidently rely that I shall stand justified to Your Excellency & the State & that You will indulgently believe that
                            I do it, not from a wish to interfere, in the most distant manner with the Arrangements or appointments they may think
                            proper to make upon any occasion, but from motives of a very different nature. These I hope will at once occur and
                            therefore I shall only add that I have the honor to be, With perfect respect & esteem Yr Excellency’s Most Obed. servant
                        
                            G. W.
                        
                    